Judgment and order reversed and new trial granted, with costs to appellant to abide event, unless the plaintiff shall, within twenty days, stipulate .to reduce the verdict by the sum of eight dollars *903and seventy-five cents as of the date of the rendition thereof, in which event the judgment is modified accordingly and as so modified is, together with the order, affirmed, with costs. Held, that the defendant is not liable for the fifty per cent penalty'under section 270 of the Insurance Law* for failure to pay the first assessment of seventeen dollars and fifty cents because there was no proof at the trial that notice of such assessment was mailed to defendant. All concurred.

 See Gen. Laws, chap. 38 (Laws of 1892, chap. 690), § 270; Consol. Laws, chap. 28 (Laws of 1909, chap. 33), § 270. Since repealed by Laws of 1910, chap. 828, but see Ins. Law, § 264, subd. 3, added by Laws of 1910, chap. 328, and amd. by Laws of 1911, chap. 323.— [Rep.